DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 4 has been cancelled.  Claims 3 and 5-14 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 2, 15 and 16 have been considered on the merits.
	Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is indefinite in its recitation of “a method of using” since the metes and bounds of the use are not apparent, i.e., there is no recitation of any positive or active step involved in the process so one cannot ascertain what are the metes and bounds of the claim.  See MPEP 2173.05(q).
Response to Arguments
	Applicant has argued that the 112 rejection of Claim 15 is inappropriate because the claim has been amended to “including a positive method step”.  The argument is not convincing because the recitation of “a method of using” does not recite any positive or active step which would allow one of skill in the art to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (US Publication No. 2009/0130729) in view of Sato et al. (US Publication No. 2015/0184207) and Buelter et al. (US Publication No. 2009/0155869).
Symes et al. describe methods of making esters of acrylic acid and methacrylic acid by transfer of an alcohol radical from an alcohol starting material to acrylyl CoA or methacrylyl CoA (abstract).  In one embodiment, acrylyl CoA or methacrylyl CoA are synthesized in vivo, such as in a bacterial or fungal host cell (paragraphs [[0016], [0022]-[0023], [0037], [0043]).  The host cell can use biomass as a starting material for the synthesis of acrylyl CoA or methacrylyl CoA (paragraphs [0033]-[0034], [0043]).  A preferred ester for synthesis according to Symes et al. is n-butyl acrylate (paragraphs [0017], [0070]).  The esters of acrylate or methacrylate are formed e.g., n-butanol) may be added to the culture medium for in vivo synthesis of esters of acrylate or methacrylate or, alternatively, the alcohol starting material may be synthesized inside the host cell from biomass (paragraphs [0033], [0071]).
Sato et al. describe methods for producing esters of methacrylic acid (abstract).  An alcohol acyl transferase is preferably used to transfer the alcohol moiety of an alcohol to methacrylyl CoA with subsequent loss of the CoA to form a methacrylic acid ester (paragraphs [0063]-[0064]).  Such alcohol acyl transferases are typically derived from the fruits of various plants (paragraph [0063], [0065]-[0072]).  Genes encoding the alcohol acyl transferase can be recombinantly expressed in a microorganism (paragraphs [0073]-[0083]).  Example 19 describes the synthesis of butyl methacrylate from an alcohol acyl transferase-expressing recombinant microorganism.  Bacterium DMA008/pACDAAT1 described in Table 10 expresses the alcohol acyl transferase enzyme having SEQ ID NO: 1 (see Example 6).  As shown by the sequence alignment below, residues 3-455 of SEQ ID NO: 1 of Sato et al. (top sequence) have 100% identity with residues 8-460 of SEQ ID NO: 4 of the present application (bottom sequence).



Sato SEQ ID NO: 1 (top sequence) versus SEQ ID NO: 4 (bottom sequence)

    PNG
    media_image1.png
    561
    750
    media_image1.png
    Greyscale

Neither Symes et al. nor Sato et al. describe a recombinant microorganism with a pathway for making n-butanol.
Buelter et al. describe recombinant microorganisms containing genes encoding enzymes for making n-butanol (abstract; Figure 2; paragraph [0012]).
It would have been obvious to one of ordinary skill in the art to have used an alcohol acyl transferase of Sato et al., such as that having SEQ ID NO: 1, for use in the recombinant microorganisms of Symes et al. to produce n-butyl acrylate because Symes et al. teach that transferase enzymes belonging to EC Class 2, i.e., alcohol acyl transferases, can be used for forming esters of acrylate or methacrylate from acrylyl CoA or methacrylyl CoA and Sato et al. have shown that a transferase corresponding to SEQ ID NO: 4 of the present application can be used to produce butyl methacrylate from methacrylyl CoA and butanol.  One would reasonably .

Response to Arguments
On page 8 of the response, Applicant has argued that the 103 rejection is inappropriate because “While Sato teaches the AAT enzyme corresponding to SEQ ID NO: 4 of the present claims, the AAT enzyme of Sato acts on the substrate methacrylyl-CoA, which is a metabolic intermediate of valine produced from a different pathway than acryloyl-CoA and is structurally distinct (see Paragraph [0059]). Accordingly, the present application discloses that no AAT enzymes capable of esterifying acryloyl-CoA
Symes et al. broadly teach in paragraph [0063] to use an EC group 2 transferase enzyme “capable of effecting the transfer of an alcohol moiety from an alcohol starting material as defined above or below to (meth)acrylyl CoA”.  Thus the general teaching of Symes et al. is that an EC group 2 transferase enzyme should be capable of transferring an alcohol moiety from an alcohol starting material to either methacrylyl CoA or acrylyl CoA (hence the general description of “methacylyl CoA”).
Methacrylyl CoA and acrylyl CoA have close structural similarity, differing only in the presence of a methyl radical in methacrylyl CoA attached to the second carbon atom.  Because of this close structural similarity one would reasonably expect any transferase enzyme that uses one of these molecules as a substrate would also be able to use the other as a substrate.
It is known in the art that alcohol acyl transferases can be expected to have broad ability to use a range of alcohols and acyl CoAs as substrates.  See, for example the following references cited in the IDS filed 28 September 2018: (1) Yahyaoui et al. at abstract, pages 2363-2364 under “Activity of CM-AAT1 protein towards various substrates in vitro”, and Tables 1 and 2; (2) El-Sharkawy et al. at abstract, Tables 3 and 4, and Figures 4 and 6; and (3) Wang et al. at abstract, Tables 2 and 3, and pages 611-612 under “Functional expression of an AMAT cDNA clone in E. coli and biochemical characterization of AMAT protein”.  Since a number of alcohol acyl transferases have been shown to have broad specificity in their use of alcohols and acyl CoAs as substrates, it would be reasonable to expect that the alcohol acyl 
On page 9 of the response, Applicant argues that the 103 rejection is inappropriate because “Sato suggests that an enzyme is not necessarily expected to be active on both methacrylyl-CoA and acrylyl-CoA. Referencing the production of acrylic acid esters using hydrolase enzymes on acrylyl-CoA and alcohol as substrates, Sato teaches that given the diversity and substrate specificity of biocatalysts, it is ‘unclear whether methacrylic acid esters having a different structure are similarly producible’ (Paragraph [0006])” and that “[a]n exemplary embodiment of Sato also demonstrates an example of an AAT enzyme that is active on acetyl- CoA but not methacrylyl-CoA, despite the apparent structural similarity between the two compounds (see Paragraphs [0366]-[0368]).”  The argument is not convincing because: (1) the enzyme discussed in paragraph [0006] of Sato et al. is a hydrolase which is an entirely different enzyme than the alcohol acyl transferase having SEQ ID NO: 1 of Sato et al.; and (2) acetyl-CoA has a markedly different structure than methacrylyl-CoA, i.e., the acetyl moiety has only two carbon atoms whereas the methacrylyl moiety has four carbon atoms, resulting in a marked steric difference between the two moieties.
	On pages 10-11 of the response, Applicant argues that the 103 rejections are inappropriate because “the teachings of Symes and Sato with that of Buelter … would not have a reasonable expectation of success in reaching the method of the present claims. First, as described in the present application, acrylate, butanol, and n-butylacrylate are toxic to cells, presenting significant difficulty in producing a 
In spite of any potential toxicity of acrylate, butanol or n-butylacrylate, the cited art of Symes et al., Sato et al. and Buelter et al. have described how to construct recombinant microorganisms which can nevertheless produce such compounds.
In spite of any alleged complexity in constructing microorganisms to express expresses an n-butanol pathway, an acryloyl-CoA pathway, and an AAT enzyme capable of esterifying acryloyl-CoA to n-butylacrylate, the cited art of Symes et al., Sato et al. and Buelter et al. have described how to construct recombinant microorganisms which can nevertheless produce such compounds


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652